DISMISS and Opinion Filed April 30, 2015.




                                           S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-01600-CV

                                 CHELSEA DAVIS, Appellant
                                          V.
                                MCKOOL SMITH, P.C., Appellee

                        On Appeal from the 298th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DC-13-14215-M

                               MEMORANDUM OPINION
                             Before Justices Fillmore, Myers, and Evans
                                      Opinion by Justice Evans

          In a letter dated February 2, 2015, the Court notified appellant that her notice of appeal

was deficient because it did not state the date of the judgment or order appealed from. See TEX.

R. APP. P. 25.1(d)(2). We instructed appellant to file an amended notice of appeal, within ten

days, that complies with rule 25.1(d). We cautioned appellant that failure to file an amended

notice of appeal within the time requested would result in dismissal of the appeal without further

notice.
       As of today’s date, appellant has not filed an amended notice of appeal. Accordingly, we
dismiss the appeal. See TEX. R. APP. P. 42.3(b) & (c).




                                                    / David Evans/
                                                    DAVID EVANS
141600F.P05                                         JUSTICE




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CHELSEA DAVIS, Appellant                               On Appeal from the 298th Judicial District
                                                       Court, Dallas County, Texas.
No. 05-14-01600-CV         V.                          Trial Court Cause No. DC-13-14215-M.
                                                       Opinion delivered by Justice Evans.
MCKOOL SMITH, P.C., Appellee                           Justices Fillmore and Myers, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee MCKOOL SMITH, P.C. recover its costs of this appeal
from appellant CHELSEA DAVIS.


Judgment entered this 30th day of April, 2015.




                                                 –3–